Fall 2020 Opinion List - Supreme Court of Appeals of West Virginia











































Skip to main menu
Skip to main content



Opinion List Quick Tip

AEach column of the list can be sorted by clicking the header of that column.
BThe list-wide active text search or "List Search" allows the viewer to quickly search for specific information by typing a single word or multiple words, seperated by a space.
CA drop down menu allows the user to change the humber of list items currently showing on the page.

For more detailed help on the new features of the Opinion List, download the overview by clicking here.

Open Help


West Virginia Judiciary
Home | Contact | Employment | Sitemap
Opinions and Memo Decisions of the Supreme Court of Appeals


Information & Search
About the Decision List
Spring 2020 Term






Search

Search the site


Main Menu

Public Resources
        
Court Information by County
Court Forms
News & Publications
Jury Information
Law Library
Student Resources
Domestic Violence
Mental Hygiene & Guardians
Child Abuse and Neglect
Accessibility Information


Supreme Court
        
Supreme Court of Appeals
Justices & Staff
Clerk's Office
Office of Counsel
Workers' Compensation Counsel
Calendar & Docket
Opinions


Lower Courts
        
Circuit Courts
Family Courts
Magistrate Courts
Treatment Courts
Mass Litigation Panel
Business Court Division
Statistics


Legal Community
        
Court Rules
WV E-File
Bar Admissions
Lawyer Disciplinary Board
Judicial Investigation
West Virginia State Bar
Judicial & Lawyer Assistance Program


Court Administration
        
Administrative Office
Judiciary Policies
Court Security and Closures
Probation Services
Access to Justice
Juvenile Justice Commission


Viewing PDF Files



Fall 2020 Opinion List
Links to all decisions filed in the current term of court are listed in the table below. Are you looking for an opinion list from a prior term of court? If so, please visit the Information & Search page. Opinions from the September 1991 term of court to the present day are available online.
The new integrated decision list combines all of the decisions issued during a court term, identified using case type and decision type codes. To re-sort the list quickly, click any of the column headers (except case number). For more information about using the decision list and for an explanation of the codes, review the page: About the Decision List. 

QUICK TIP: For more help on using the opinion table, click the  to the right on the page. When the page loads, the  Date Filed column is sorted descending.

Current Term of Court Opinions and Memorandum Decisions


Current Term of Court Opinions and Memorandum Decisions
    


Decision Type


Date Filed
Case No.
Case Name
Case Type
Decision Type




11/04/2020
20-0179
In re: T.M., X.M. and A.M.
JUV
MD


11/04/2020
20-0178
In re: H.B., L.M., K.C. and L.C.
JUV
MD


11/04/2020
20-0168
In re: J.L-1 and E.L.
JUV
MD


11/04/2020
20-0167
In re: F.W. and J.W-1
JUV
MD


11/04/2020
20-0115
In re: E.F-1, C.F-1 and E.F-2
JUV
MD


11/04/2020
20-0107
In re: B.D-1
JUV
MD


11/04/2020
20-0093
In Petition of B.J.B for Expungement of Record
CIV-O
MD


11/04/2020
20-0089
In re: D.M. and R.P.
JUV
MD


11/04/2020
20-0073
In re: W.W., J.W., and B.W.
JUV
MD


11/04/2020
20-0071
 In re: W.W., J.W., and B.W.
JUV
MD


11/04/2020
20-0019
In re: M.B-1 and M.B-2
JUV
MD


11/04/2020
19-1100
In re: B.M., C.C., and E.B.
JUV
MD


11/04/2020
19-1009
Jeffrey Humphrey vs. Richard Deal
CIV-O
MD


11/04/2020
19-0974
Raymond Richardson vs. Donnie Ames
POST
MD


11/04/2020
19-0958
State of West Virginia vs. Shawn B.
CR-F
MD


11/04/2020
19-0941
Lawrence K. Hinkle vs. Charles Williams
POST
MD


11/04/2020
19-0932
State of West Virginia vs. Timothy Lambert
CR-F
MD


11/04/2020
19-0908
Michael Ellis vs. West Virginia Human Rights Commission
CIV-O
MD


11/04/2020
19-0898
State of West Virginia vs. Jeffrey Dumire
CR-F
MD


11/04/2020
19-0884
Joyce Pumphrey vs. Mackenzie R. Thorne
TCR
MD


11/04/2020
19-0870
State of West Virginia vs. Barbara D. Brellahan
CR-F
MD


11/04/2020
19-0868
In re: J.J.C. for Expungement of Records
CIV-O
MD


11/04/2020
19-0860
State of West Virginia vs. Raymond M.
CR-F
MD


11/04/2020
19-0810
State of West Virginia vs. William S. Padgett
CR-F
MD


11/04/2020
19-0778
State of West Virginia vs. David T.
CR-F
MD


11/04/2020
19-0740
State of West Virginia vs. Ercel N.
CR-F
MD


11/04/2020
19-0693
Eugene Bowerman et al. vs. Debra Rombis
TCR
MD


11/04/2020
19-0673
State of West Virginia vs. Joshua Settle
CR-F
MD


11/04/2020
19-0538
Andrew Perry vs. Donnie Ames
POST
MD


11/04/2020
18-0732
In re: B.S.
JUV
MD


11/04/2020
19-0103
West Virginia Counties Group vs. Great Cacapon Volunteer Fire Department, Inc.
TCR
OP


11/02/2020
19-0361
Richard Otto and Patricia Otto vs. Catrow Law, PLLC (dissenting opinion by Workman J.) 
TCR
SEP

11/02/2020
19-0361
Richard Otto and Patricia Otto vs. Catrow Law, PLLC.
TCR
OP


11/02/2020
19-0267
SWN Production Company, LLC. vs. Corey Conley
TCR
OP


11/02/2020
20-0142
State ex rel. Everett Frazier vs. Warren R. McGraw and Dalton Watts
OJ-P
OP


11/02/2020
19-0228
Monongahela Power Company vs. Michael A. Buzminsky and Vickie Buzminsky
TCR
OP


11/02/2020
19-0830
Ethan B., vs. Tracy W., 
FAM
MD


10/30/2020
18-0927 &18-1045
Estate of Wayne A. Jones vs. The City of Martinsburg
TCR
MD


10/30/2020
18-0139,18-0160&18-0161
State of West Virginia vs. John R. Skidmore, Gordon W. Swiger and Nickolas L. Velez
CR-F
MD


10/30/2020
19-0926
In re M.M., H.M., and W.M 
JUV
SO


10/20/2020
18-0608
State of West Virginia vs. Joshua S. Deem
CR-F
SO


10/19/2020
19-0841
Soaring Eagle Development Company, LLC vs. The Travelers Indemnity Company of America
TCR
MD


10/19/2020
19-0978
SER National Union Fire Insurance Company of Pittsburg, PA. vs. David W. Hummel, Jr. and Axiall Corporation and Westlake Chemical Corporation
OJ-P
SO


10/16/2020
19-0369 & 19-0394
J.F. Allen Corporation vs. The Sanitary Board of the City of Charleston and Burgess and Niple vs. J.F. Allen Corporation
TCR
MD


10/16/2020
19-0018
Cynthia McCoy, Anna Eschelmeyer and William Fowler vs. Steven Dragisich
TCR
MD


10/16/2020
19-0447
State of West Virginia vs. Steven Tewalt
CR-F
SO


10/16/2020
18-1104
McClure Management, LLC and Cindy Kay Adams vs. Erik Taylor and James Turner
TCR
SO


10/16/2020
19-0636
Lawyer Disciplinary Board vs. Scott A. Curnutte
L-DISC
SO


10/16/2020
19-0879
Lawyer Disciplinary Board vs. E. Lavoyd Morgan, Jr.
L-DISC
SO


10/14/2020
19-0412
The City of Charles Town vs. The Jefferson County Commission
TCR
MD


10/14/2020
20-0113
In re P.F.
JUV
SO


10/13/2020
18-0339
State of West Virginia vs. Robert I. Brown Jr. 
CR-F
MD


10/13/2020
19-0007
Christopher L.L., vs. Donnie Ames 
POST
MD


10/13/2020
19-0831
State of West Virginia vs. Edward C.,
CR-F
MD


10/13/2020
19-0988
State of West Virginia vs. Erik K.,
CR-F
MD


10/13/2020
18-1141
B.R. vs. West Virginia DHHR
TCR
MD


10/13/2020
19-0305
Marissa Shaffer and Timothy Shaffer vs. William Bragg, M.D.
TCR
MD


10/09/2020
19-0718
In re A.B.-1 and A.B.-2
JUV
MD


10/09/2020
19-1184
In re: L.C. 
JUV
MD


10/09/2020
19-1042
In re A.D., G.D., and E.D. 
JUV
MD


10/09/2020
20-0052
In re H.L. AND M.L. 
JUV
SO


09/29/2020
20-0202 & 20-0204
In re  N.R., A.R-1 and A.W
JUV
MD


09/29/2020
18-1134
City of Morgantown vs. Calvary Baptist Church
TCR
SO


09/29/2020
18-0654
State of West Virginia vs. Dean E. Gamble, Sr.
CR-F
MD


09/28/2020
19-0638
David W. Miller vs. Rogers Petroleum, Inc.
WC
MD


09/25/2020
20-0015
In re S.L.
JUV
SO


09/23/2020
20-0245
In re  A.R., H.R. Jr., and Z.B.
JUV
MD


09/23/2020
20-0239
In re  A.R. and H.R. Jr.
JUV
MD


09/23/2020
20-0228
In re  T.G. and M.G.
JUV
MD


09/23/2020
20-0220
In re  C.C.-1, L.C., T.C., and C.C.-2
JUV
MD


09/23/2020
20-0218
In re  B.H., A.H., and R.H.
JUV
MD


09/23/2020
20-0214
In re  M.C.
JUV
MD


09/23/2020
20-0211
In re  C.C.-1, L.C.-1, T.C., and C.C.-2
JUV
MD


09/23/2020
20-0203
In re  L.B.
JUV
MD


09/23/2020
20-0193
In re H.M., L.M., J.M., and B.M.
JUV
MD


09/23/2020
20-0182
In re M.B., R.B.-1, and R.B.-2
JUV
MD


09/23/2020
20-0180
In re A.M.
JUV
MD


09/23/2020
20-0165
In re S.C. and N.D.
JUV
MD


09/23/2020
20-0164
In re H.W.
JUV
MD


09/23/2020
20-0153
In re A.W., S.R., A.H., B.H., I.H., and E.C.
JUV
MD


09/23/2020
20-0150
In re E.K.
JUV
MD


09/23/2020
20-0118
In re E.C. and R.C.
JUV
MD


09/23/2020
20-0053
In re S.M.
JUV
MD


09/23/2020
20-0022
In re A.Y.
JUV
MD


09/23/2020
19-0846
In re L.L.
JUV
MD


09/23/2020
19-0739
   Julia Surbaugh v. J.D. Sallaz, Superintendent, Lakin Correctional Center 
POST
MD


09/23/2020
19-0737
  State of West Virginia vs. Donna Elizabeth Weed
CR-F
MD


09/23/2020
19-0683
  Brian K. Markley v. WV Division of Corrections & Rehabilitation and WV Parole Board 
CIV-O
MD


09/23/2020
19-0570
  Jack Sheffler vs. Concord University
ADM
MD


09/18/2020
20-0111
 Charles E. Jacobs vs. Shawn Straughn, Superintendent, Northern Correctional Facility
POST
MD


09/18/2020
19-1079
 Joseph Todd Hutchinson and Jennifer Lynn Hutchinson v. Mark Forest Underwood, Patricia Jennings and Underwood Law Office
TCR
MD


09/18/2020
19-1070
 Thomas H. vs. Karen Pszczolkowski, Superintendent, Northern Correctional Facility
POST
MD


09/18/2020
19-0851
 Jeffery Wright vs. Shelby Searls, Superintendent, Huttonsville Correctional Center
POST
MD


09/18/2020
19-0491
 Antonio Collins vs. Shelby Searls, Superintendent, Huttonsville Correctional Center
POST
MD


09/15/2020
19-0639
 Gary Tobias vs. Kanawha Eagle Mining, LLC
WC
MD


09/15/2020
19-0625
 Timothy Milligan vs. Blue Creek Mining, LLC
WC
MD


09/15/2020
19-0613
 Alfred Alexander vs. Murray American Energy, Inc.
WC
MD


09/15/2020
19-0600
 Joan Estep vs. Greenbrier Valley Medical Center
WC
MD


09/15/2020
19-0589
 Gregory W. Wright vs. West Virginia Military Authority
WC
MD


09/15/2020
19-0552
 Robert L. Wildman vs. Ball Metal Food Container Corporation
WC
MD


09/15/2020
19-0517
 Randy Shamblin vs. Nursing Care Management of America, Inc.
WC
MD


09/15/2020
19-0425
 Brian Collins vs. Alpha Natural Resources, Inc.
WC
MD


09/15/2020
19-0373
 Hampden Coal, LLC vs. Casey Colley
WC
MD


09/15/2020
18-1087
 Victor Cameron vs. Murray American Energy, Inc.
WC
MD


09/04/2020
19-0909
 William James Bumpus vs. R.S. Mutter, Superintendent, McDowell County Correctional Facility
POST
MD


09/04/2020
19-0892
 State of West Virginia vs. Mitchell H.
CR-F
MD


09/04/2020
19-0749
 State of West Virginia vs. David B.
CR-F
MD


09/04/2020
19-0680
 Donald Moore vs. Chip Franklin Buzzo and Vanda Dawn Buzzo
TCR
MD


09/04/2020
19-0633
 State of West Virginia vs. Devin Michael Collins
CR-F
MD


09/04/2020
19-0605
 Lester Yost, Lewis Yost, and Rosalie Yost vs. Mary Ann Yost
PR
MD


09/04/2020
19-0584
 State of West Virginia vs. Joseph C.
CR-F
MD


09/04/2020
19-0578
 State of West Virginia vs. Jeremy Fountain
CR-F
MD


09/04/2020
19-0523
 State of West Virginia vs. Joseph P. Hawkins
CR-F
MD


09/04/2020
19-0498
 State of West Virginia vs. Elbyheine Bond
CR-F
MD


09/04/2020
19-0381
 State of West Virginia vs. Michael Kandis
CR-O
MD


09/04/2020
19-0327
 State of West Virginia vs. Brice Anthony Braxton
CR-F
MD


09/04/2020
18-0713
 Tony J. Walker vs. Michael Martin, Superintendent, Huttonsville Correctional Center
POST
MD


09/03/2020
20-0229
 In re E.W.
JUV
MD


09/03/2020
20-0187
 In re M.M., W.M., T.M., and J.T.
JUV
MD


09/03/2020
20-0152
 In re N.C., A.S., and K.S.
JUV
MD


09/03/2020
20-0151
 In re J.T. and C.H.
JUV
MD


09/03/2020
20-0147
 In re R.M.-1 and R.M.-2
JUV
MD


09/03/2020
20-0119
 In re A.R. and J.M.
JUV
MD


09/03/2020
20-0114
 In re D.P., G.P., and S.P.
JUV
MD


09/03/2020
20-0100
 In re W.D.
JUV
MD


09/03/2020
20-0098
 In re W.D.
JUV
MD


09/03/2020
20-0097
 In re J.T.-1
JUV
MD


09/03/2020
20-0085
 In re J.S., Z.S., K.S., A.S., and R.S.
JUV
MD


09/03/2020
20-0084
 In re K.D.-1, K.D.-2, J.J.-1, J.J.-2, and L.J.
JUV
MD


09/03/2020
20-0072
 In re J.H., A.H.-1, and A.H.-2
JUV
MD


09/03/2020
20-0070
 In re L.W.
JUV
MD


09/03/2020
20-0061
 In re H.H.
JUV
MD


09/03/2020
20-0060
 In re D.C.II
JUV
MD


09/03/2020
20-0023
 In re K.G.
JUV
MD


09/03/2020
19-0920
 In re D.H. and H.H.
JUV
MD


09/03/2020
19-0551
 State of West Virginia vs. Robert Anthony Chester
CR-F
MD


09/03/2020
19-0531
 Tonya R. Lee vs. Lonnie V. Lee
FAM
MD


09/03/2020
19-0524
 Harold B. vs. Donnie Ames, Superintendent, Mt. Olive Correctional Complex
POST
MD


09/03/2020
19-0513
 Benjamin Rogers vs. Jessica L. Williamson
TCR
MD


09/03/2020
19-0504
 State of West Virginia vs. Darian R.
CR-F
MD


09/03/2020
19-0500
 State of West Virginia vs. Darrell Lee Williams
CR-F
MD


09/03/2020
19-0328
 Stephen Upton vs. Caren Jenkins
TCR
MD


09/03/2020
18-1130
 State of West Virginia vs. Joseph Arnold Farrell
CR-F
MD


09/03/2020
18-0749
 State of West Virginia vs. Robert Francis Rumble
CR-F
MD






   

About this Redesign
Twitter
















Contact Information
Terms of Use
State of WV Main Page

The West Virginia Judicial System is an Equal Opportunity Employer committed to providing equal access and unbiased, non-discriminatory treatment to all.
    2020 West Virginia Court System - Supreme Court of Appeals. All Rights Reserved.